                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


HENRIETTA PITTS,

              Plaintiff,                           No. 19-10829

v.                                                 District Judge Paul D. Borman
                                                   Magistrate Judge R. Steven Whalen

GOODMAN ACKER P.C., ET AL.,

              Defendants.
                                         /

                   OPINION AND ORDER GRANTING
          MOTION TO STRIKE AMENDED COMPLAINTS [ECF No. 24]

       On March 20, 2019, Plaintiff Henrietta Pitts filed a pro se civil complaint alleging

employment discrimination under Title VII, 42 U.S.C. § 2000e, et. seq. On June 4, 2019,

Defendant Robert Half International, Inc. (“Robert Half”) filed a motion to dismiss [ECF

No. 11], and Plaintiff was ordered to file a response by July 9, 2019 [ECF No. 15]. On

June 13, 2019, Defendant Goodman Acker P.C. (“Goodman Acker”) filed a motion for

judgment on the pleadings [ECF No. 14], and Plaintiff was ordered to file a response by

July 18, 2019. The parties later stipulated that the time for Plaintiff to respond to

Defendant Robert Half International’s motion to dismiss would be extended to August 8,

2019 [ECF No. 17]. On August 20, 2019, following another request for an extension, the

Court entered an order extending the time for Plaintiff to respond to both motions to


                                             -1-
September 10, 2010, stating that no further extensions would be granted [ECF No. 18].

       To date, Plaintiff has not responded to either Defendant’s dispositive motion.

Rather, on September 11 and September 18, respectively, she filed two (duplicative)

amended complaints [ECF No. 22 and ECF No. 23]. Before the Court is Defendant

Goodman Acker’s motion to strike the amended complaints [ECF No. 24] and Defendant

Robert Half’s concurrence in that motion [ECF No. 25].

       Fed.R.Civ.P. 15(a)(1) provides that a party may amend a pleading once as a matter

of course either within 21 days of serving it or within 21 days of the opposing party’s

service of a responsive pleading or a motion under Rule 12(b), (e), or (f). Fed.R.Civ.P.

15(a)(2) provides that “[i]n all other cases, a party may amend its pleading only with the

opposing party's written consent or the court's leave.” In this case, Plaintiff is well

outside the 21-day window for filing an amended complaint as a matter of course, and she

has neither sought leave of the court nor obtained the Defendants’ consent to do so. This

is a sufficient basis to strike her amended complaints. See Nicholson v. City of Westlake,

20 F. App'x 400, 403 (6th Cir. 2001) (finding that district court did not abuse its

discretion when it struck an amended complaint that was filed in violation of Fed. R. Civ.

P. 15(a)); Green v. Southfield, 2016 WL 692529, at *3 (E.D. Mich. 2016).




                                              -2-
       Accordingly, Defendants’ motion to strike Plaintiff’s amended complaints [ECF

No. 24, with concurrence in ECF No. 25] is GRANTED, and Plaintiff’s amended

complaints [[ECF No. 22 and ECF No. 23] are STRICKEN.1

       IT IS SO ORDERED.


                                          s/ R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: February 29, 2020




                             CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was sent to parties of
record on February 29, 2020, electronically and/or by U.S. mail.

                                          s/Carolyn M. Ciesla
                                          Case Manager to the
                                          Honorable R. Steven Whalen




       1
         In addition, Defendants are correct that the amended complaints suffer from the
same substantive deficiencies as the original complaint in terms of failure to state a claim
under the standards set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009). Those
deficiencies–including failure to factually support a non-speculative claim for relief– are
discussed in detail in my separate Report and Recommendation regarding Defendants’
dispositive motions [ECF No. 34].

                                             -3-
